DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious where “first time-frequency resources and the target time-frequency resources are orthogonal, or the target time-frequency resources comprise the first time-frequency resources; time-frequency resources among second time-frequency resources other than the first time-frequency resources belong to the target time-frequency resources, and the second signaling (transmitted through DCI) is used for determining the first time-frequency resources and the second time-frequency resources; … the first radio signal carries a first bit block, the first bit block comprises a positive integer number of bit(s), and the first bit block is transmitted on the target time-frequency resources; the first signaling (transmitted through RRC) is used for determining a first resource pool, the first resource pool comprises the first time-frequency resources” when considering with other claimed limitations as a whole.
Independent claims 6 and 16 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious where “first time-frequency resources and the target time-
Dependent claims 2-5, 7-10, 12-15, and 17-20 are allowed based on the virtue of their dependency on the allowed base claims 1, 6, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476